PD-0463-15
                 Trial roo. DAS- ^-©IBMH             ^gpCESVED IN
      FILED IN \hJX     A\\01n £^*JU U \ ^ u
                   ' ^ Allen                     %
                               csYVx^M, JVVv^Wec^V   COURT OF CR8MWALAPPEAIS
HJHT OF CRIMINAL AP"^ ~       v                          JUL 21 2015
    JUL 212^J Tl-W ^>Wt«L  Cow^\
        To YW VtonGCoUe iosVv^s  w^kv S   AW cxrrou^'one.rvYs cif VUe ^cxWciyac^ c_©ocYv©os VoWs cS ^=\WyV V^oc^vjCe; ^o\e."9^*^* *^
cioVHs Yt^oscA ©r\ e\ecVv Yd^ Youj \ Vooox\V Yo -Woes
 Codes S?«^W\X
^S WoV ©rvOfc YvsWv^cx e.xVeA\\ve»o • QooVV^ VYecWcV
 i*Wson2 \^0 V 3 "5(oX-fe^ c\r W^V. TV^
 e8Ve\Yow\V cqo exnei uj\W sV^ooj YWxV y^p& \Yyv*$S
sYci\cYv>er\Y-s dioes noV P©\\qoJ YVveee~$rre?^ Vricxi



 €\V?e\W\Y KovS tee^ ^re^o^vce- e^iex^tsA- cmd «s>r\ce
 TcjOofxY^ oC \V\ 'WtVACxAe. cY^cxr-
  Ss^t ftj\e &03, & VieorS^M, Ccolu^?qo^. V- LO^^\r\^W\




                              T^XcVsoM
         fl)Q. QV-14 -GO^VVCR
      K»rT AUev^ L^VW-H* Affe\WT
            •V-




>A?Re1WT ?o,M T 44%; s r^oWv-
                     V^rwcY^HM SoY>vvnAV4
                   A>jU; fY\W-v 8o"W*jjy.
                   ^rxm^ Ls\Y^
            >0O.D3-\Hhdcd3Y1>'-C^
           TSqYyod.. OAV-VB-OABH^
   X.Vv\rVAW^ ^sYYveM t A?feYWr,Y 9re s^ Y\eceY^
CWYV^Y YYvsY 3^Wn u^©^ Se>c^r Yo YV\€> CLerYA d? YWe, courV ^?
A?fe©vVs>TKCod cksYnoY ©V Ye^xexS, F©C YKe SYaYe '
^r©sec,oHrv^ AYYomeM qyagI 4Vve. Pos5e^oYcyr ©n YY^e,
oPfecxl. B4 PWdr^ ex Co?Y Wx YKe U. S, f^WA , €xeUre?>Se^
Yo YYie cWeX oF eSWYY's , erY: Cc^fY oVXWeaA* WVt>&
T^ d.sYr.cY cJFTexc^, ?.O.fc«* ^^^^^J^
  787//-asm. TW S^e Wns ^8\e\S^
                                                 NOTICE

                                 tkjmatf. NOTARY PUBLIC SERVICE


     Under both Federal Law (28 U.S.C. §1746) and State Law (V.T.C.A. Civil Practice &Remedies
     Code, &132.001-132.003), inmate incarcerated in Texas may use an unsworn declaration under
    penally of perjury in place ofawritten declaration, verification, clarification, oath, or affidavit
    sworn
             before aNotary Public. An example of an unsworn declaration is as follows:




                                         Unsworn Declaration



  LOffenderilAi^WM^L- TDCI NumberiIf9c7R_
  am presently incarcerated at the Mark W. Stiles Unit of the Texas Department of Cnmmal
  Justice in Jefferson County, Texas declare under penalty of perjury that the above is true and
  correct.




 Signed on the / 7'               day of ^SulM—. 20 -^

 Printed Name



     tilY l\W f-xA«tf^.
Signature




Unsworn Declaration
        -rl.


\   -



                                                        Court of Appeals
                                                               f o r THE

                                                    Third District of Texas
                                                 P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                              (512)463-1733




                  Date:              September 22, 2014

                  Case Number:       03-14-00313-CR
                  Trial Court No.: DAS-13-01849

                   CU..I„.
                   oi_yiv^.          ICirt Anen Esthay v. The State 01 Texas



                  Please be advised that the motion for access to appellate record was submitted and granted on the
                  date noted above. The enclosed order was sent this date to the following persons:


                    The Honorable Billy Ray Stubblefield               Mr. Garland B. Woodward
                    Administrative Judge                               District Court Judge
                    Williamson County Courthouse                       112 W. Beauregard
                    405 Martin Luther King, Box 2                      SanAngelo,TX 76903
                    Georgetown, TX ,78626
                    * DELIVEREDVIA E-MAIL *                            Mr. Kirt Allen Esthay
                                                                       3060 FM 3514
                    The Honorable Barbara K. Hoffman                   TDCJ #1919078
                    County and District Clerk                          Beaumont, TX 77705
                    Concho County Courthouse.,
                    P. O. Box 98                                       Mr. Kirk Hawkins
                    Paint Rock, TX 76866                              •P. O. Box 3645
                    * DELIVERED VIA E-MAIL *                           SanAngelo, TX 76902
                                                                       * DELIVERED VIA E-MAIL *
                    The Honorable George E. McCrea
                    District Attorney
                     119th Judicial District
                    124 W. Beauregard, Suite B
                    SanAngelo,TX 76903
                     * DELIVERED VIA E-MAIL *




               .,,.,KM,t-;;••-•'?:
/••f




             TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                              NO. 03-14-00313-CR




                                          Kirt Allen Esthay, Appellant




                                          The State of Texas, Appellee



          FROM THE DISTRICT COURT OF CONCHO COUNTY, 119TH JUDICIAL DISTRICT
         NO. DAS-13-01849, THE HONORABLE GARLAND B. WOODWARD, JUDGE PRESIDING



                            ORDER         FOR      CLERK         TO    PROVIDE
                         APPELLATE             RECORD           TO    APPELLANT



       PER CURIAM


                      Appellant Kirt Allen Esthay appeals his conviction for aggravated assault. See Tex.

       Penal Code § 22.02. Appellant's court-appointed counsel has filed a motion to withdraw supported

       by a briefconcluding that the instant appeal is frivolous and without merit. See Anders v. California,

       386 U.S. 738,744 (1967). Appellant's counsel has represented to the Court that he provided copies

       of the motion and brief to appellant, advised appellant of his right to examine the appellate record

       and file a pro se response, and supplied appellant with a form motion for pro se access to the

       appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Appellant

       has timely filed the motion requesting access to the appellate record with this Court.

                      Appellant's pro se motion is granted. We hereby direct the clerk of the trial court

       to provide a copy of the reporter's record and clerk's record to appellant, and to provide written
                                     Court of Appeals
                                         Third District of Texas
                                         P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                www.txcourts. gov/3rdcoa. aspx
                                                      (512) 463-1733




J. W00DFIN JONES, CHIEF JUSTICE                                                  JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
JEFF L. ROSE, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
                                      December 9, 2014


Mr. Kirt Allen Esthay                                  Mr. J. Bryan Clayton
3060 FM 3514                                           First Assistant District Attorney
TDCJ #1919078                                          119th Judicial District
Beaumont, TX 77705                                     124 W. Beauregard, Suite B
                                                       San Angelo, TX 76903
Mr. Kirk Hawkins
P. O. Box 3645
San Angelo, TX 76902
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:   03-14-00313-CR
         Trial Court Case Number:   DAS-13-01849

Style:    Kirt Allen Esthay
          v. The State of Texas


Dear Mr. Esthay and Counsel:

      Appellant's pro se motions requesting production of documents, filed on November 10, 2014
and December 4, 2014, were denied by this Court on the date noted above.



                                                   Very truly yours,

                                                   JEFFREY D. KYLE, CLERK



                                                   BY: 0. ^ate&tbv
                                                           Liz Talerico, Deputy Clerk
                               Phyllis F. Lovell
                         CONCHO COUNTY
                     COUNTY AND DISTRICT CLERK
P. O. Box 98                                                               325/732-4322
152 N. Roberts                                                             325/732-4742
Paint Rock, Texas 76866                                                Fax 325/732-2040


May 8, 2015


KIRT ALLEN ESTHAY #1919078
3060 FM 3514
BEAUMONT, TEXAS 77705



RE:   DAS-13-01849        STATE OF TEXAS vs KIRK ALLEN ESTHAY
                          Aggravated Assault with Deadly Weapon - Concho County, Texas


Dear Sir:

       I have received your Complaint For: Mandamus. It was presented to the District
Judge on May 7, 2015 and it was DENIED. I am enclosing a copy for you.
       You may request copies of your records at $1.00 per page. Once the monies are
received for copies, the request will be processed and copies will be forwarded to you.




Ire




PKyllisJF. Lovell
 district Clerk
Concho County, Texas
           KXRTALUEOJ C^UAM

             3o(oO fcfa 351M
              BejQumonl ,~TX-77*7£>5

PUHUXS ^W^U.-, CVhRVn




one V^r GOXOKUffe UMV)fc,JR. V\ease, fe^o
AW re?ocT^c Yfeosttis, VbYomE: Mo?S VoLufn^s




                         c.c.
                                           ThyHis J. Lovell
                                         Concho County & District Clerk
                                        P. O. Box 98, 152 N. Roberts
                                         Paint Rock, Texas 76866
                                       (325) 732-4322 - Fax (325) 732-2040




July 1, 2015


Kirt Allen Esthay #1919078
3060 FM 3514
Beaumont, Texas 77705

RE:   DAS-13-01849       STATE OF TEXAS vs KIRT ALLEN ESTHAY


Dear Mr. Esthay,

      I am in receipt of your recent correspondence regarding your request for
copies. I returned the money order with a letter of explanation for obtaining the
copies.
      If you have questions, please contact our office.


      Thank you.




                      OmWL
          F. Lovell
lT9th Judicial District Clerk
Concho County, Texas
            TAX eb ^o \ orders rnowv «^r^ ©«c^\vv^d ^we.
eja^r We {ssol cVW^ Tv^o\t \jTitle II Complaint Form                                                                       http://www.ada.gov/t2cmpfrm.htm



          U.S. Department of Justice
          Civil Rights Division
          Disability Rights Section




                                                      OMB No. 1190-0009




                             Title II of the Americans with Disabilities Act
                             Section 504 of the Rehabilitation Act of 1973
                                   Discrimination Complaint Form
         Instructions: Please fill out thisform completely, in black ink or type. Sign and return to the address
         on page 3.



                                                                   t o o wq \^\sn$
         Complainant: ^/r~T A \ ler^ r^-lVotM

         Address: ^HCoH TfrV SS\H

         City, State and Zip Code: ^eavl yYMnrxiV Tk "7^7 '7Q^

         Telephone: Home:

                 Business:



         Person Discriminated Against:                                                    i      i       . ^   _
         (if other than the complainant) Gorr-CV\a\ r^W*V UO^y^ft 7 /fi / / Hb7

         Address: iSayvxg*.                                                        —                 •


         City, State, and Zip Code: SM^Yg


         Telephone: Home:

                 Business:



         Government, or organization, or institution which you believe has discriminated:
,ntle II Complaint Form                                                  http://www.ada.gov/t2cmpfrm.htm



          Agency or Court: "]_Xo s} p^V_ \ _a V<4 cA e^^V YY>&Y>V^ V_) *\ e> \ *•» VD

         Contact Person: f^rR foftJftft^v A-/ /^a^K (jJ..SViHeS Qprl
         Address: 30-OTrn3S\^

         City, State, and Zip Code: feaaufinQfU^ TX I^I^OS

         Telephone Number:


         Date   Filed:          Jul 4    IS

         Do you intend to file with another agency or court?

                          Yes       No_____/ne>Tsore \

         Agency or Court: (/. S , (Vn*4em A\^\c\c\ Cj&Q?\

         Address: 3OQ U ^ \ W_3 5sV ?>.YVN \f»M

         City, State and Zip Code: ^g>.g_ _ mpOvY A*>( 11 l&V~llXXl

         Telephone Number:


         Additional space for answers:                         .    .     „



       "7"Aev-^ l_OWvV tLtorVv Vnr ^e.rv^ E^V ¥r\P, V^p.,,
                     77-",^ 5^ev>^ Vt^ W g>W)Ve We, \^njO Wyg;
           in ~JeXL^ Pve.v^ We. OxycW «